

	

		II

		109th CONGRESS

		2d Session

		S. 2301

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Schumer (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on synthetic quartz or

		  synthetic fused silica.

	

	

		1.Temporary suspension of duty

			 on substrates of synthetic quartz or synthetic fused silica

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by striking heading 9902.70.06 and

			 inserting the following:

				

					

						

							

								9902.70.06Substrates

						of synthetic quartz or synthetic fused silica imported in bulk or in forms or

						packages for retail sale (provided for in subheading 7006.00.40)FreeNo changeNo changeOn or before

						12/31/2008

								

							

						

					.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

